Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 1 of 70 PageID: 566



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     LAMAR MEDLEY, et al.,
                                          No. 1:20-cv-15847-NLH-KMW
                    Plaintiffs,

           v.                             OPINION

     ATLANTIC EXPOSITION SERVICES,
     INC., et al.,

                    Defendants.




 APPEARANCES:

 TIMOTHY CHRISTOPHER ALEXANDER
 HELMER, CONLEY & KASSELMAN, P.A.
 111 WHITEHORSE PIKE
 HADDON HEIGHTS, NJ 08035

       On behalf of Plaintiffs.

 EMILY J. DAHER
 BALLARD SPAHR LLP
 700 EAST GATE DRIVE
 SUITE 330
 MOUNT LAUREL, NJ 08054-0015

 STEVEN W. SUFLAS
 BALLARD SPAHR LLP
 ONE UTAH CENTER
 Suite 800
 201 SOUTH MAIN STREET
 SALT LAKE CITY, UT 84111-2221

       On behalf of Defendant Atlantic Exposition Services, Inc.

 DAVID F. WATKINS, JR
 KEVIN DOUGLAS JARVIS
 O'BRIEN, BELLAND & BUSHINSKY, LLC
 509 S. LENOLA ROAD, BUILDING 6
 MOORESTOWN, NJ 08057
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 2 of 70 PageID: 567




       On behalf of Defendant International Union of Painters, and
       Allied Trades AFL-CIO CLC District Council 711, a union and
       labor organization.

 JUDITH SZNYTER
 JENNINGS SIGMOND
 1835 MARKET STREET
 SUITE 2800
 PHILADELPHIA, PA 19103

       On behalf of Defendant International Union of Painters and
       Allied Trades, Industry Pension Plan, as trustee of an
       E.R.I.S.A Pension Plan.



 HILLMAN, District Judge

       This matter comes before the Court on motions to dismiss

 filed by Defendants Atlantic Exposition Services, Inc.,

 International Union of Painters, and Allied Trades AFL-CIO CLC

 District Council 711 (“the Union”), and International Union of

 Painters and Allied Trades, Industry Pension Plan, as trustee of

 an E.R.I.S.A Pension Plan (“the Pension Fund”).          In this action,

 Plaintiffs, a group of union laborers, allege that Defendants,

 their employer, their union, and a union pension fund, committed

 a series of violations of the Labor Management Relations Act,

 state common law, and the New Jersey Law Against Discrimination.

       Presently pending are Defendants’ three motions to dismiss,

 as well as a motion to seal filed by Plaintiffs.          For the

 reasons expressed below, Plaintiffs’ motion to seal will be

 granted, Atlantic and the Union’s motions to dismiss will be


                                      2
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 3 of 70 PageID: 568



 granted as to certain claims outlined herein, the Pension Fund’s

 motion to dismiss will be denied as moot, and Plaintiffs’

 remaining state law claims will be remanded to state court.

                                 BACKGROUND

       Plaintiffs Jose Luis Carreon, Luis Estrada, Charles

 Greenidge, 1 Rafael Flores, Matthew Chalakee, David Rolls, Lamar

 Medley, and Marlon Gibbs are a group of laborers who were

 previously employed by Atlantic Exposition Services and members

 of the Union.    Plaintiffs primarily worked as warehouse

 employees for Atlantic, and each began working for the company

 on or before July 2013.

       Plaintiffs each identify as either African American, Latino

 American, or Native American; in fact, with the exception of the

 Warehouse Foreman, who was white, Plaintiffs allege that all of

 Atlantic’s warehouse employees were African American, Latino

 American, or Native American.

       As union laborers, Plaintiffs’ employment was governed by a

 collective bargaining agreement entered into by the Union on

 their behalf and Atlantic, which is titled the “Trade




 1 Plaintiffs have spelled the last name of Charles “Greenidge”
 differently throughout their Complaint. In the caption, and on
 the first page of the Complaint, his last name is spelled
 “Greenidge.” Periodically throughout the rest of the Complaint,
 however, his last name is spelled “Greenage.” For the purposes
 of this Opinion, The Court will refer to the plaintiff by the
 spelling of his name found in the caption of this case.
                                      3
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 4 of 70 PageID: 569



 Show/Decorator Warehouse Agreement” (the “Warehouse Agreement”

 or “CBA”).    The CBA provides terms governing Plaintiffs’

 employment, wages, benefits, and the process by which they

 should pursue any grievances.

       At some point prior to September 5, 2018, Plaintiffs

 noticed a series of issues related to their wages, pensions, and

 benefits.    Specifically, Plaintiffs discovered that (1) Atlantic

 had been deducting “three (3) to five (5) percent of Plaintiffs’

 gross pay from each paycheck due from the inception of their

 work with Atlantic Exposition” for either union dues or as a

 “check off” fee for the Union, (2) health insurance was not made

 available to them by Atlantic, (3) no pension or retirement

 benefits, vacation fund, or other benefits were made available

 to them by Atlantic, (4) pay for overtime was either

 miscalculated or withheld, (5) “monies for retroactive pay or

 increases in salary” were also withheld by Atlantic, and (6) the

 Union had withheld vacation funds that had been requested.

 Plaintiffs allege that unlike them, the one white warehouse

 employee, the Warehouse Foreman, has received the full benefit

 of his hours towards Pension and Annuity benefits.

       Concerned about these issues, Plaintiffs wrote a letter on

 September 5, 2018 to Atlantic, the Union, and Defendant

 International Union of Painters and Allied Trades, Industry

 Pension Plan, (the “Pension Fund”), an employee benefit plan as

                                      4
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 5 of 70 PageID: 570



 defined under the Employment Retirement Income and Security Act

 of 1974 (“ERISA”).     The letter raised some or all of the issues

 mentioned above, and further requested an accounting of the

 hours worked by each employee and the category of work that was

 done.   Neither Atlantic nor the Union ever responded to the

 September 2018 letter.      Plaintiffs did receive a response from

 the Pension Fund, which stated that Plaintiffs’ CBA did not

 provide for contributions to the Pension Fund on their behalf or

 for contributions to any other ERISA benefit plan.

       Several months later, on January 25, 2019, Plaintiffs

 Greenidge, Chalakee, Estrada, and Medley attempted to attend a

 Union meeting, hoping to discuss the possibility of negotiating

 a new CBA with their fellow Union members.         The four Plaintiffs

 were ejected from the meeting however, and told it was because

 their union dues were not current; Plaintiffs assert that they

 were aware that the true reason for their being denied access to

 the meeting was their previous attempt to raise the issues

 mentioned above to a Union lawyer.

       This was not the first time something like this had

 happened, as Plaintiff Greenidge had previously been denied

 access to a separate Union meeting on January 2, 2018.           At some

 point prior to this incident, Plaintiffs appear to have retained

 counsel, and through their counsel they sent a second letter to

 Defendants on March 18, 2019, demanding to know why they were

                                      5
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 6 of 70 PageID: 571



 being denied the opportunity to provide input on a new CBA

 negotiation.    No response to this letter was ever received.

       While Plaintiffs allege that they all have requested that

 Atlantic or the Union address their concerns, only certain of

 the Plaintiffs have attempted to address these issues through

 official means.     Despite the clear grievance process provided

 for in the CBA, Plaintiffs concede that only Medley, Greenidge,

 and Estrada have filed grievances with the Union, and only state

 that those grievances were related to the pension issues

 described above, rather than the rest of their concerns.

 Greenidge, however, went one step further: on April 27, 2018, he

 filed an unfair labor practices charge with the National Labor

 Relations Board, alleging that the Union had “failed and refused

 to process the grievance of Charles Greenidge regarding the

 employer’s failure to pay his pension, annuity, vacation, and

 health benefits for reasons that are arbitrary, discriminatory,

 or otherwise in bad faith.”      (ECF No. 09-4, Ex. A).

       Finally, on March 14, 2020, Plaintiffs were each terminated

 by Atlantic.    Six months later, on September 14, 2020,

 Plaintiffs filed their Complaint in New Jersey Superior Court,

 which the Union properly removed to this Court on November 11,

 2020.   (ECF No. 1).    All three defendants then proceeded to

 submit motions to dismiss the claims against them.          (ECF No. 9,

 12, and 18).    Plaintiffs filed a joint brief in opposition to

                                      6
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 7 of 70 PageID: 572



 the three motions, (ECF No. 24), which Defendants followed with

 briefs in further support of their motions shortly after.           (ECF

 No. 27, 28, and 29).

       A few months later, Plaintiffs filed a motion to seal a

 document that was attached to the initial Complaint filed in

 state court and then attached along with Defendants’ removal

 papers on this docket, which they stated was accidentally

 attached in lieu of the CBA Plaintiffs meant to file as their

 central exhibit.     That motion is unopposed, and the time to file

 an opposition to it has since passed.        The four pending motions

 are therefore ripe for adjudication.

                                 DISCUSSION

 I.    Subject Matter Jurisdiction

       This Court has jurisdiction over Plaintiff’s claims under

 28 U.S.C. § 1331.

 II.   Standard for Motions to Dismiss

       When considering a motion to dismiss a complaint for

 failure to state a claim upon which relief can be granted

 pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

 must accept all well-pleaded allegations in the complaint as

 true and view them in the light most favorable to the plaintiff.

 Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).          It is well

 settled that a pleading is sufficient if it contains “a short



                                      7
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 8 of 70 PageID: 573



 and plain statement of the claim showing that the pleader is

 entitled to relief.”     Fed. R. Civ. P. 8(a)(2).

       “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a

 plaintiff’s obligation to provide the ‘grounds’ of his

 ‘entitle[ment] to relief’ requires more than labels and

 conclusions, and a formulaic recitation of the elements of a

 cause of action will not do . . . .”        Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

 (citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

 47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

 40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

 Allain, 478 U.S. 265, 286 (1986)).

       To determine the sufficiency of a complaint, a court must

 take three steps: (1) the court must take note of the elements a

 plaintiff must plead to state a claim; (2) the court should

 identify allegations that, because they are no more than

 conclusions, are not entitled to the assumption of truth; and

 (3) when there are well-pleaded factual allegations, a court

 should assume their veracity and then determine whether they

 plausibly give rise to an entitlement for relief.          Malleus v.

 George, 641 F.3d 560, 563 (3d Cir. 2011) (quoting Ashcroft v.

 Iqbal, 556 U.S. 662, 664, 675, 679 (2009) (alterations,

 quotations, and other citations omitted).

                                      8
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 9 of 70 PageID: 574



       A district court, in weighing a motion to dismiss, asks

 “not whether a plaintiff will ultimately prevail but whether the

 claimant is entitled to offer evidence to support the claim.”

 Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

 U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

 decision in Twombly expounded the pleading standard for ‘all

 civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

 203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

 the coffin for the ‘no set of facts’ standard that applied to

 federal complaints before Twombly.”).        “A motion to dismiss

 should be granted if the plaintiff is unable to plead ‘enough

 facts to state a claim to relief that is plausible on its

 face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

 570).

       A court in reviewing a Rule 12(b)(6) motion must only

 consider the facts alleged in the pleadings, the documents

 attached thereto as exhibits, and matters of judicial notice.

 S. Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd.,

 181 F.3d 410, 426 (3d Cir. 1999).        A court may consider,

 however, “an undisputedly authentic document that a defendant

 attaches as an exhibit to a motion to dismiss if the plaintiff’s

 claims are based on the document.”        Pension Benefit Guar. Corp.

 v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

 1993).    If any other matters outside the pleadings are presented

                                      9
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 10 of 70 PageID: 575



 to the court, and the court does not exclude those matters, a

 Rule 12(b)(6) motion will be treated as a summary judgment

 motion pursuant to Rule 56.       Fed. R. Civ. P. 12(b).

 III. Analysis

       Plaintiffs’ Complaint asserts four causes of action, which

 include a series of hybrid claims under § 301 of the Labor

 Relations Management Action against both Atlantic and the Union,

 a claim for unjust enrichment against Atlantic, claims of

 discrimination in violation of the New Jersey Law Against

 Discrimination (“NJLAD”) against both Atlantic and the Union,

 and finally a claim for failure to account against the Pension

 Fund, seeking an order directing it to provide them an

 accounting of the contributions made by Atlantic to the

 Plaintiffs’ pensions.      Defendants have moved to dismiss all four

 claims.    The Court will address the claims in the order they

 appear in the Complaint.

       A. Hybrid 301/Breach of C.B.A. Claim

       Count I of the Complaint asserts a hybrid § 301 claim

 against both Atlantic and the Union.        “Such a claim is called

 ‘hybrid’ because the employee alleges under Section 301 of the

 Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185, that

 the employer breached the CBA, and also alleges that that the

 Union breached its duty of fair representation (“DFR”) by

 failing to press the employee's grievance.”         Luongo v. Village

                                      10
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 11 of 70 PageID: 576



 Supermarket, Inc., 261 F. Supp. 3d 520, 526 (D.N.J. 2017)

 (citing Jimenez v. GCA Servs. Grp., Inc., No. CV 16-1871, 2016

 WL 6877738, at *2 (D.N.J. Nov. 21, 2016)).         Specifically,

 Plaintiffs here allege that Atlantic “breached its Collective

 Bargaining Agreements with plaintiffs by neglecting, failing,

 and/or refusing to pay wages, overtime, and benefits earned by

 the plaintiffs,” and that despite Plaintiffs having requested

 the Union’s representation in grievances associated with these

 issues, the Union has failed to provide fair representation.

 (ECF No. 1-1 at ¶¶ 2-7).

       Judge Walls helpfully summarized the requirements for

 stating a valid hybrid claim for breach of both a CBA and a

 union’s duty of fair representation in Pagano v. Bell Atlantic–

 New Jersey, Inc.:

       The two claims ... are inextricably linked. “To
       prevail against either the company or the Union,
       ... [employee-plaintiffs] must not only show that
       their discharge was contrary to contract but also
       carry the burden of demonstrating a breach of duty
       by the Union.” DelCostello v. International Bhd. of
       Teamsters, 462 U.S. 151, 165, 103 S.Ct. 2281, 2290,
       76 L.Ed.2d 476 (1983) (quoting Hines v. Anchor
       Motor Freight, Inc., 424 U.S. 554, 570–71, 96 S.Ct.
       1048, 1059–60, 47 L.Ed.2d 231 (1976)). This is so
       because a hybrid suit is essentially a challenge to
       private settlements reached pursuant to collective
       bargaining agreements. See id.

       “A   breach  of   the  statutory  duty   of  fair
       representation occurs only when a union's conduct
       toward a member of the collective bargaining unit
       is arbitrary, discriminatory, or in bad faith.”
       Vaca v. Sipes, 386 U.S. 171, 190, 87 S.Ct. 903,

                                      11
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 12 of 70 PageID: 577



       916, 17 L.Ed.2d 842 (1967). If a union arbitrarily
       ignores a meritorious grievance or “process[es] it
       in perfunctory fashion,” the Union may be found to
       have violated its implied statutory obligation. Id.
       at 191, 87 S.Ct. at 917. This does not mean that an
       employee has an absolute right to have his
       grievance taken to arbitration. See id.; see also
       Fajardo v. Foodtown Supermarkets, 702 F.Supp. 502,
       506 (D.N.J. 1988). Rather, it means that an
       employee will have a claim against his union for
       “conduct which is so acutely perfunctory that it
       fails to attain a basic level of acceptable
       performance by a collective bargaining unit.” Rupe
       v. Spector Freight Systems, Inc., 679 F.2d 685 (7th
       Cir. 1982).

 988 F. Supp. 841, 845 (D.N.J. 1997).

       Atlantic and the Union put forward two central arguments in

 support of their motions to dismiss this hybrid claim: that

 Plaintiffs’ claims are all time-barred under the relevant

 statute of limitations, and that Plaintiffs have failed to

 exhaust the grievance process outlined in the CBA.           The Court

 turns first to Defendants’ state of limitations arguments.

             1. LMRA Statute of Limitations

       Defendants first contend that Plaintiffs’ hybrid LMRA

 claims are time-barred.      The statute of limitations for a hybrid

 § 301 claim is six months.       Luongo, 261 F. Supp. 3d at 526

 (citing Pagano, 988 F. Supp. at 845).         Although the statute of

 limitations is technically an affirmative defense which must be

 pled in an answer, see Fed. R. Civ. P. 8(c)(1), a 12(b)(6)

 motion may be granted on statute of limitations grounds, but

 “only when the statute of limitations defense is apparent on the

                                      12
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 13 of 70 PageID: 578



 face of the complaint.”      Wisniewski v. Fisher, 857 F.3d 152, 158

 (3d Cir. 2017) (citing Schmidt v. Skolas, 770 F.3d 241, 249 (3d

 Cir. 2014)).     “To be sustainable, such a dismissal must consider

 the applicability of tolling doctrines.”         Luongo, 261 F. Supp.

 3d at 526-27 (citing Wisniewski, 857 F.3d at 158).

       The employees’ knowledge that the union has failed to

 pursue the requested grievance generally starts the six-month

 clock running: “[t]he limitations period ‘begins to run when the

 claimant discovers, or in the exercise of reasonable diligence

 should have discovered, the acts constituting the alleged

 violation.’”     Id. at 527 (quoting Hersh v. Allen Prods. Co.,

 Inc., 789 F.2d 230, 232 (3d Cir. 1986)).         Specifically, the

 Third Circuit has explained that for a hybrid § 301 claim,

 “where an employee sues a union for breach of its duty of fair

 representation, the limitations period commences when ‘the

 plaintiff receives notice that the union will proceed no further

 with the grievance.’”      Vadino v. A. Valey Eng'rs, 903 F.2d 253,

 260 (3d Cir. 1990) (quoting Hersh, 789 F.2d at 232).           Moreover,

 “[e]ven if there has been no explicit notice, the statute of

 limitations begins to run when ‘the futility of further union

 appeals became apparent or should have become apparent.’”            Id.

 (quoting Scott v. Local 863, Int'l Bhd. of Teamsters, 725 F.2d

 226, 229 (3d Cir. 1984)).

       The Union’s arguments for dismissal on this front are

                                      13
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 14 of 70 PageID: 579



 straightforward: they note that Plaintiffs have simply not

 alleged any actions related to their hybrid claim that took

 place within the six-month period before they filed their

 Complaint on September 14, 2020. 2        The Union’s argument is not

 entirely off-base, as the fact that Plaintiffs have not alleged

 any underlying violations allegedly committed by Atlantic within

 six months of the filing of their Complaint is of course

 relevant to the Court’s statute of limitations analysis here.

 However, the Union largely misses the central question here.            As

 outlined above, the statute of limitations analysis for hybrid §

 301 claims focuses on when “the plaintiff receives notice that

 the union will proceed no further with the grievance,” Vadino,

 903 F.2d at 260, rather than on when the underlying action by

 the employer that prompted the grievance occurred.           See Maksin

 v. United Steel Workers of America, 136 F. Supp. 2d 375, 380

 (W.D. Pa. 2000) (“In a § 301 suit, a claim accrues against the

 company defendant at the same time it accrues against the union

 defendant, since the predicate for a § 301 action against an

 employer is proof that the union breached its duty of fair

 representation.”).




 2 While the Complaint does allege that Plaintiffs were all
 terminated by Atlantic on March 14, 2020, both Atlantic and the
 Union accurately point out that Plaintiffs’ hybrid § 301 claim
 is not based on their termination, but rather only on the
 preceding wage, benefits, overtime, and pension issues.
                                      14
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 15 of 70 PageID: 580



       Atlantic, in its separate but largely overlapping motion to

 dismiss, does directly argue that Plaintiffs were sufficiently

 aware that the Union was not proceeding to represent them in any

 grievances related to the wage, overtime, benefits, and pension

 issues outlined in the Complaint more than six months prior to

 its filing.    The Court agrees that based on the facts alleged in

 the Complaint and in related documents that are appropriate to

 consider at this stage, it is clear that Plaintiffs were

 sufficiently aware, or should have been, that the Union would

 not be representing them and pursuing their grievances on these

 topics prior to March 14, 2020.        Their claims are therefore

 time-barred.

       First, although this Complaint was not filed until

 September 14, 2020, Plaintiff Charles Greenidge had previously

 filed an unfair labor practices charge with the National Labor

 Relations Board on April 27, 2018, explicitly charging that the

 Union had “failed and refused to process the grievance of

 Charles Greenidge regarding the employer’s failure to pay his

 pension, annuity, vacation, and health benefits for reasons that

 are arbitrary, discriminatory, or otherwise in bad faith.”            (ECF

 No. 09-4, Ex. A).     In other words, Greenidge, over two years

 prior to the filing of the Complaint, had explicitly accused the

 Union, in a filing with the NLRB, of the exact violations he now

 relies upon as the basis for his hybrid claim.

                                      15
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 16 of 70 PageID: 581



       Plaintiff Greenidge’s act of filing an NLRB charge

 regarding the exact violations alleged here demonstrates beyond

 any doubt that he knew of the Union’s actions constituting the

 alleged violation by that date, and that his claims are

 therefore time-barred.      See Mills v. International Union of

 Operating Engineers Local Union 66, 252 F. Supp. 2d 210, 214

 (W.D. Pa. 2003) (“Because [Plaintiff] filed a charge with the

 NLRB regarding these actions, he clearly knew these actions

 could constitute a violation at that date.”); Nicol v. United

 Steelworkers of America, No. 2:04-cv-1162, 2008 WL 4138104, at

 *6 (W.D. Pa. Aug. 29, 2008) (listing cases from numerous other

 Circuits and District Courts holding “that a plaintiff has

 discovered the grounds for his hybrid § 301 claim, and his claim

 has accrued, on the date a charge of breach of the duty of fair

 representation is filed with the NLRB”); Lacy v. General Elec.

 Co., No. 84–5343, 1986 WL 12948, at *3 (E.D. Pa. Nov. 14, 1986)

 (holding on summary judgment that “[Plaintiff] knew that the

 union was not going to represent him any further when he so

 stated in a sworn statement given to the National Labor

 Relations Board     in November, 1982 . . . For these reasons,

 plaintiff's complaint against both defendants filed November 10,

 1984, is untimely”).      And, importantly, “the filing of an NLRB

 charge does not toll the statute of limitations for a § 301

 action arising out of the same nucleus of operative fact.”            Love

                                      16
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 17 of 70 PageID: 582



 v. Merck & Co., Inc., No. Civ.A. 04-4878, 2005 WL 146893, at *2

 (E.D. Pa. Jan. 21, 2005) (listing supporting precedent).

       Plaintiffs, for their part, do not directly address this

 argument or the NLRB charge, or put forward any argument

 opposing this basis for dismissal.        They do, at one point in

 their opposition brief, note that “defendant argues that the

 Court ought to consider in the review of these 12(b)(6) motions

 the Collective Bargaining Agreement, the Council By-Laws, the

 Constitution of the Union, and various documents related to

 grievances.”     (ECF No. 24 at 11).      However, they make no direct

 argument that the Court cannot consider Plaintiff Greenidge’s

 NLRB charge, nor do they contend that the copy of the charge

 filed by Atlantic is inaccurate or inauthentic.

       The Court is generally limited to the facts alleged in the

 complaint and documents explicitly attached or referenced in the

 Complaint when deciding a Rule 12(b)(6) motion to dismiss.

 However, it is perfectly appropriate for the Court to consider

 matters of public record in other proceedings for purposes of a

 motion to dismiss, and courts in this Circuit have long taken

 judicial notice of NLRB charges filed by plaintiffs in cases

 like the present one.      See, e.g., Mills, 252 F. Supp. 2d at 214

 (“[Plaintiff’s] charge to the Regional Director of the NLRB, and

 the Regional Director's correspondence indicating that a formal

 complaint would not be filed are public records.          Thus, we may

                                      17
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 18 of 70 PageID: 583



 consider those exhibits, the validity of which plaintiff does

 not dispute, without converting the motion to one for summary

 judgment under Fed.R.Civ.P. 56(c).”) (citing 29 C.F.R. §

 102.117(a)(2),(b)(1); Berg v. United Steelworkers of America,

 Local 3733, No. 98–308, 1998 WL 165005, at *7 (E.D. Pa. Apr. 8,

 1998) (“[T]he Court will take judicial notice of the charge

 filed by plaintiff with the NLRB since it is a matter of public

 record.”); NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 95 S.Ct.

 1504, 44 L.Ed.2d 29 (1975) (holding that NLRB documents which

 constitute final opinions are public record)).

       Plaintiff Greenidge’s hybrid § 301 claim is therefore

 unequivocally time-barred, and will be dismissed with prejudice.

 Defendant Atlantic, in its supporting brief, appears to go so

 far as to argue that every Plaintiffs’ hybrid claims must be

 considered time-barred based solely on Greenidge’s filing of the

 NLRB charge.     The Court does not agree.      The charge itself, on

 its face, related only to the Union’s failure to represent

 Greenidge himself in his grievance, and makes no mention of any

 other Plaintiff or employee; nor does the Complaint itself make

 any reference to this charge, or provide any factual allegations

 that would demonstrate that any other Plaintiff was aware of

 Greenidge’s actions or the filing of the NLRB charge.           Defendant

 has put forward no case law or true argument supporting the idea

 that Greenidge’s knowledge demonstrated in his NLRB charge

                                      18
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 19 of 70 PageID: 584



 should be attributed to the other plaintiffs, and the Court

 declines to make such a finding here at the motion to dismiss

 stage.

        However, the Complaint nonetheless makes clear that the

 other Plaintiffs similarly had sufficient knowledge that the

 Union would not be representing their interests related to the

 issues outlined in the Complaint prior March 14, 2020.

 Plaintiffs allege that Plaintiffs Lamar Medley, Luis Estrada,

 and Matthew Chalakee — along with Greenidge — ”attempted to

 attend a Council 711 meeting at the Union Hall in Winslow

 Township, which occurred on or about January 25, 2019,” but were

 “unlawfully ejected from the meeting.”         (ECF No. 1-1 at ¶¶ 35-

 37).    Plaintiffs, importantly, do not pretend to be unaware of

 why those four individuals were removed from the Union meeting:

 while the Complaint states that they were denied access “on the

 pretense that their union dues were not current,” (id. at ¶ 39),

 Plaintiffs explicitly allege that the Union’s actions were

 direct retaliation for their complaints regarding the pension,

 wage, and benefits issues, and the Union’s failure to represent

 their interests in a grievance process.

        In fact, Plaintiffs make clear in their Complaint that

 their removal from the Union meeting was actually a direct

 response to their having raised these concerns with a Union

 lawyer through their own hired counsel, alleging that “All

                                      19
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 20 of 70 PageID: 585



 Plaintiffs, through counsel, have escalated the pension issues

 to a Council 711 attorney, which has resulted in their being

 denied access to union meetings and otherwise fair

 representation in retaliation for their raising concerns with

 how Council 711 has represented their interests.”          Id. at ¶ 67.

 The only plausible reading of these allegations is that

 Plaintiffs, prior to January 2019, had hired counsel and through

 that counsel had specifically raised concerns that the Union was

 not representing their interests regarding the issues underlying

 their hybrid § 301 claim, and that in response to their having

 raised these concerns with a Union lawyer, the Union denied four

 of them access to the January 2019 meeting and denied them fair

 representation.     And although Plaintiffs only directly allege

 that they were denied access to the meeting because of their

 complaints regarding the pension issues without explicitly

 mentioning the other conduct, this is not the end of Plaintiffs’

 allegations on this front.       According to the Complaint,

 Plaintiffs responded to their denial of access to the meeting by

 having their counsel send another letter to all Defendants in

 March 2019, demanding to know why they were not being permitted

 the opportunity to take part in discussions regarding

 negotiation of a new CBA.

       Plaintiffs cannot simultaneously allege both that (1) they

 hired counsel to address the Union’s representation of them

                                      20
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 21 of 70 PageID: 586



 regarding the underlying issues with Atlantic and through that

 counsel raised their concerns with a Union lawyer, which

 subsequently resulted in four of them being denied access to a

 January 2019 Union meeting, being denied the ability to provide

 input on CBA negotiations, and finally in their lawyers sending

 another unanswered letter to Defendants in March 2019, and that

 (2) they were unaware that the Union was not going to represent

 them regarding their grievances against their employer until

 after March 14, 2020.      There can be no debate that, at the very

 least, Plaintiffs Greenidge, Medley, Estrada, and Chalakee,

 after being denied access to the January 2019 meeting, were

 aware of the specific violations they are alleging against the

 Union here. 3

       The Complaint here contains clear factual allegations that

 the entire group of Plaintiffs had retained counsel for the

 purposes of raising the fair representation concerns to counsel

 for the Union prior to the January 2019 Union meeting, that the

 Union’s actions in denying four of the Plaintiffs access to that

 meeting was directly intended as retaliation for Plaintiffs’




 3 To the extent that Plaintiff Greenidge’s NLRB charge against
 the Union did not explicitly reference the overtime payment
 concerns alleged in the Complaint and therefore may not have
 started the running of the statute of limitations as to that
 claim, the limitations period would at least have begun at the
 same time as it did for the rest of the Plaintiffs and would
 still be time-barred.
                                      21
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 22 of 70 PageID: 587



 counsel having raised such concerns, and that they then further

 utilized their counsel to send the unanswered March 2019 letter

 to Defendants after that meeting.         Faced with these clear facts,

 the Court finds that the remaining Plaintiffs were also aware by

 early 2019 of that the Union’s actions may constitute violations

 that could sustain a valid hybrid § 301 claim, and that the six-

 month statute of limitations for their claims therefore started

 running at that time.

       Plaintiffs, for their part, have largely failed to mount

 any plausible opposition to these facts and the arguments put

 forth by Defendants.      Plaintiffs’ opposition brief first attacks

 the additional documents that Defendants have attached to their

 12(b)(6) briefs arguing that they “raise more questions than

 they resolve.”     The Court will not address this section of their

 brief besides to note that Plaintiffs’ argument centered around

 a paragraph containing 11 consecutive unanswered questions

 rather than any legal arguments in no way addresses or rebuts

 the statute of limitations issues raised in this Opinion.

       Plaintiffs’ opposition brief then puts forward three short,

 separate sections posing arguments that are only slightly more

 relevant to the case at hand.       First, Plaintiffs argue that the

 statute of limitations “Does Not Facially Apply to Claims for

 Wrongful Discharge.”      (ECF No. 24 at 13).     Plaintiffs are

 certainly correct that Defendants’ statute of limitations

                                      22
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 23 of 70 PageID: 588



 arguments do not apply to any hybrid § 301 claims for wrongful

 discharge in this action, because no such claims exist.           Count I

 of the Complaint includes a specific list of underlying alleged

 violations that serve as the bases for Plaintiffs’ hybrid § 301

 claim, and their termination on March 14, 2020 is not among

 them.   (ECF No. 1-1 at 10-11 ¶¶ 1-8).        Plaintiffs did not bring

 such a claim in this action and may not amend their Complaint

 now in opposition to a motion to dismiss to attempt to avoid

 dismissal of Count I of the Complaint. 4

       Plaintiffs’ second argument is even more inapplicable than

 their first.     Plaintiffs’ brief includes a large block quote

 from a proposed version of NLRB Final Rule 9354, which would

 have required employers to provide notice to their employees of

 their rights under the National Labor Relations Act by

 displaying a poster and would have tolled the six-month statute

 of limitations for certain claims in cases where no such notice

 had been posted.     (ECF No. 24 at 14).      But this argument runs

 into three serious, fatal issues: (1) the language Plaintiffs

 emphasized in the proposed version of the rule applied only to


 4 The Court assumes that Plaintiff made a strategic decision not
 to raise an LMRA claim related to their termination, as the
 Complaint includes no allegations that Plaintiffs attempted to
 exhaust the internal union grievance process regarding their
 termination, which as the Court will discuss below is a
 necessary precondition to bringing such a claim. They may not
 attempt to save their labor law claims now by asserting such a
 claim in an opposition brief.
                                      23
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 24 of 70 PageID: 589



 unfair labor practices claims and did not reference hybrid § 301

 claims, (2) the final version of that rule as enacted by the

 NLRB did not include the tolling language relied upon by

 Plaintiffs, see 79 FR 74307(as corrected by 80 FR 19199),            and

 (3) even if it did, Plaintiffs raised no such claims or factual

 allegations in their Complaint, and may not amend their

 complaint through factual allegations first raised in an

 opposition brief.     Hall v. Revolt Media & TV, LLC, No. 17-2217

 (JMV) (MF), 2018 WL 3201795, at *3 (D.N.J. 2018) (citing Com. Of

 Pa. ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d

 Cir. 1988)).

       Finally, Plaintiffs’ brief includes a section titled “The

 Continuous Violation Doctrine Tolls the Statute of Limitations.”

 (ECF No. 24 at 14-15).      Plaintiffs correctly identify the

 existence of the continuing violation doctrine, and that in

 certain circumstances that doctrine may result in the tolling of

 a statute of limitations.       Plaintiffs, however, do not actually

 argue that this should be the case here.         Plaintiffs’ brief

 includes three short paragraphs outlining the doctrine, and

 nothing else; their brief includes no application of the

 doctrine, and points to no allegations of continuing violations

 that would warrant this Court tolling the relevant statute of

 limitations for their hybrid § 301 claim.         In fact, as

 Defendants accurately point out, the only factual allegations in

                                      24
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 25 of 70 PageID: 590



 the entire Complaint that fall within six months of September

 14, 2020 are Plaintiffs’ allegations that they were terminated

 on March 14, 2020.      However, as noted above, Plaintiffs hybrid §

 301 claim is not related to their termination, and does not

 include their termination as one of its bases.

       Nor does the Court believe that Plaintiffs could have

 raised a valid continuing violation argument here.           As explained

 above, the statute of limitations for hybrid § 301 claims begins

 to run when the plaintiffs are aware that the union will not

 represent their concerns or proceed with their grievance.            Here,

 the Court has already found that Plaintiffs either knew, or

 clearly should have known, that the Union would not represent

 them regarding their complaints that Atlantic had violated the

 CBA by March of 2019 at the latest.        Plaintiffs, in another

 section of their brief, do assert that “[i]t is a reasonable

 inference from the Complaint that the plaintiffs continued to

 request and expect that the Union would intervene until they

 lost their jobs on March 14, 2020, or thereafter.”           (ECF No. 24

 at 16).    It should first be clarified that while the Court must

 accept Plaintiffs’ facts as true and read the complaint in the

 light most favorable to Plaintiff at this stage, it may not read

 into complaints facts that were not pled by the plaintiffs and

 which are in no way supported by the factual allegations that

 were pled.

                                      25
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 26 of 70 PageID: 591



       However, even had Plaintiffs made such allegations, the

 Court finds that this would not constitute a continuing

 violation — a finding that is directly relevant to Plaintiffs’

 request to have the opportunity to amend their Complaint if the

 Court grants Defendants’ motions.         For the purposes of

 Plaintiffs’ hybrid § 301 claims, the Union’s alleged violation

 of its duty of fair representation occurred at the moment it was

 clear to Plaintiffs that it would not represent them in

 connection with their grievances regarding Atlantic’s alleged

 underlying violation of the CBA, and the clock started running

 then.   To the extent that Plaintiffs continued to repeat their

 request that the Union represent their interests, and the Union

 continued not to do so, the Court declines to find that such

 actions or omissions are sufficient to establish a continuing

 violation.

       The Court declines to do so for a simple reason: our courts

 have repeatedly emphasized the importance of quick resolution of

 labor disputes, with the Supreme Court having specifically

 described the “relatively rapid disposition of labor disputes”

 as a central goal of both labor law generally and of the six-

 month statute of limitations governing § 301 claims in

 particular.    Auto Workers v. Hoosier Cardinal Corp., 383 U.S.

 696, 707, 86 S. Ct. 110, 716 L.Ed.2d 192 (1966).          Were the Court

 to view claims like Plaintiffs’ as asserting a valid continuing

                                      26
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 27 of 70 PageID: 592



 violation, it would largely erase the import of the six-month

 statute of limitations in cases like this altogether, by

 allowing parties to simply re-start the clock on the same

 violation by repeating the same request that had already been

 rejected or ignored multiple times and which they had every

 reason to believe would be rejected or ignored again.

       Courts around the country, faced with similar cases, have

 repeatedly reached this same conclusion and rejected such

 arguments.    See, e.g., Ganny v. F.J.C. Security Services, Inc.,

 No. 15–CV–1965 (JG)(JO), 2015 WL 4600745, at *4-5 (E.D.N.Y. July

 28, 2015) (“[Plaintiff] knew as early as February 11, 2013, when

 he filed his NLRB charge, that Local 32BJ would not represent

 his grievance that the assignment to a non-HRA location violated

 the Settlement Agreement. The statute of limitations began to

 run at that point and Local 32BJ's refusal to take up the same

 grievance in September 2014 would not toll or otherwise preclude

 its running.”); Dudich v. United Auto Workers Local Union No.

 1250, 454 F. Supp. 2d 668, 678-79 (N.D. Ohio 2006) (denying

 continuing violation argument for hybrid § 301 claim based on

 repeated usage of incorrect seniority date because “[o]nce the

 original damage is lodged, the mere fact that the Defendants are

 ‘continuing’ to implement allegedly improper collective

 bargaining agreements does not convert Plaintiffs' loss of jobs

 into a ‘continuing violation.’”) (quoting Bloedow v. CSX

                                      27
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 28 of 70 PageID: 593



 Transportation, Inc., 319 F. Supp .2d 782, 788 (N.D. Ohio

 2004));    Int'l Longshoremen's Ass'n Steamship Clerks Local 1624,

 AFL-CIO v. Va. Int'l Terminals, Inc., No. Civ. A. No. 2:95CV274,

 1995 WL 902670, at *5 (E.D. Va. May 22, 1995) (declining to find

 that the repeated application of a policy regarding timekeeping

 constituted a continuing breach of a collective bargaining

 agreement that would toll the statute of limitations for a

 hybrid § 301 lawsuit, because “[s]uch a holding would be

 contrary to the underlying policy of federal labor law of the

 ‘relatively rapid disposition of labor disputes’”); Flanigan v.

 Int'l Bhd. of Teamsters, Truck Drivers Local No. 671, 942 F.2d

 824, 827 (2d Cir. 1991) (holding that duty of fair

 representation claim was time-barred because the workers had

 learned that their union interpreted the CBA “to preclude the

 bumping by seniority that appellants claimed as their right”

 more than six months prior to filing the complaint, and any

 subsequent failure to act by the union “cannot be treated as a

 continuing violation that precluded the running of the

 limitation period”).

       Plaintiffs, whose own Complaint clearly demonstrates their

 knowledge of the violations serving as the basis for their

 hybrid § 301 claims, is unable to evade the statute of

 limitations.     It therefore finds not only that Plaintiffs have

 failed to demonstrate a continuing violation and that their

                                      28
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 29 of 70 PageID: 594



 hybrid § 301 claims are time-barred, but also that amendment

 would be futile and such claims must be dismissed with

 prejudice.

             2. Exhaustion of Remedies

       The Union further argues that Plaintiffs have failed to

 exhaust the grievance process they are required to engage in

 under their CBA before filing this action.         While the Court’s

 finding that Plaintiffs’ hybrid § 301 claims are time-barred is

 sufficient on its own to grant Defendants’ motions to dismiss as

 to those claims, the Court finds that multiple Plaintiffs’

 claims would still fail even had the statute of limitations not

 expired.

       It has long been established that “[a]n employee seeking a

 remedy for an alleged breach of the collective-bargaining

 agreement between his union and employer must attempt to exhaust

 any exclusive grievance and arbitration procedures established

 by that agreement before he may maintain a suit against his

 union or employer under § 301(a) of the Labor Management

 Relations Act[.]”     Kush v. United Food & Commercial Workers

 Union Local 152, No. 12–2120 (FLW), 2013 WL 2096626, at *4

 (D.N.J. May 14, 2013) (quoting Wheeler v. Graco Trucking Corp.,

 985 F.2d 108, 112 (3d Cir. 1993).         And “even if a union member

 has been ‘mistreated by his bargaining representative,’ each

 union member ‘must also avail himself of his intra-union

                                      29
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 30 of 70 PageID: 595



 remedies before turning to the courts for relief.’”           May v. Elk

 Pipeline, Inc., No. 18-10311 (RBK/AMD), 2021 WL 1040509, at *3

 (D.N.J. March 18, 2021) (quoting Pawlak v. Int'l Bhd. of

 Teamsters, Chauffeurs, Warehousemen, & Helpers of Am., Local

 Union No. 764, 444 F. Supp. 807, 810 (M.D. Pa. 1977), aff'd, 571

 F.2d 572 (3d Cir. 1978)).       “If there is a manner by which the

 mistreatment or mishandling of a grievance can be challenged,

 the employee must avail himself of that process.”          Id. (citing

 Kush, 2013 WL 2096626 at *4).       Finally, any allegations put

 forth that a plaintiff attempted to exhaust the specific union

 remedies outlined in their CBA must be “substantiated by facts

 that indicate what procedures the [union member] attempted to

 follow.”    Id. (citing Rehm v. Quaker Oats Co., 478 F. Supp. 619,

 620 (M.D. Pa. 1979) (finding that “[e]ven if the Local Union

 officers did not act on Plaintiff's request, he has failed to

 allege that he tried to pursue any further remedy, or that none

 was available. Therefore ... the Complaint fails to allege the

 requisite complete exhaustion of internal Union remedies, nor

 does it allege that all efforts to pursue such procedures have

 been frustrated.”)).

       The CBA here provides for a specific grievance process that

 Plaintiffs were required to have followed before bringing their

 hybrid § 301 claims.      Article XVI of the parties’ CBA includes

 specific procedures for filing and pursuing a grievance.            Within

                                      30
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 31 of 70 PageID: 596



 fourteen days after the events that is resulting in the

 complaint having occurred, the employee must “file a written

 grievance that describes in general terms the nature of the

 occurrence,” and a copy of that grievance “must be delivered to

 the employee’s immediate supervisor and/or the Employer’s

 designated labor relation supervisor and a copy must also be

 forwarded to the Business Manager/Secretary-Treasurer of the

 District Council.”      (ECF No. 33-1 at 15).     The CBA provides

 additional details for further steps and arbitration of

 grievances as well.      Id.

       Here, the Complaint only specifically alleges that

 Plaintiffs Medley, Greenidge, and Estrada filed grievances

 related to any of the underlying violations alleged here.            While

 the Court acknowledges that, at one point in the Complaint,

 Plaintiffs do include a conclusory assertion that “Plaintiffs

 have unsuccessfully grieved these issues,” (ECF No. 1-1 at 11, ¶

 5), just one page earlier Plaintiffs specifically conceded that

 “[v]arious Plaintiffs, not all, have grieved this pension issue

 with Council 711 with no response to their questions,” and then

 listed the three Plaintiffs named above as the only parties to

 have filed such grievances.       Id. at ¶¶ 65-66.     Accordingly,

 since the Complaint itself acknowledges that no other Plaintiff

 filed a grievance and pursued their complaints through the CBA’s

 specified grievance process, Plaintiffs David Rolls, Jose Lous

                                      31
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 32 of 70 PageID: 597



 Carreon, Matthew Chalakee, Rafael Flores, and Marlon Gibbs have

 failed to allege that they satisfactorily “followed the

 mandatory grievance procedure,” which is fatal to their claims.

 May, 2021 WL 1040509 at *4.       And as the above quote from the

 Complaint makes clear, even those Plaintiffs who did pursue

 grievances are only alleged to have done so for the pension-

 specific issues, not their wage, overtime pay, or other benefits

 concerns.    Accordingly, to the extent that these claims were not

 already time-barred, they must also be dismissed for failure to

 exhaust their internal union grievance process.

       The closest thing to a counterargument Plaintiffs put

 forward on this front is the conclusory statement, found only in

 a section-heading, that “The Exhaustion of Internal Grievance

 Remedies Does Not Apply Until it is Clear that Further Attempts

 at Using the Existing Grievance Mechanism Would be Futile.”

 (ECF No. 24 at 16).      The Court assumes that Plaintiffs did not

 intend to argue they only had to exhaust their internal remedies

 after they determined that doing so would be futile, and in fact

 intended to raise the exact opposite argument.          The Supreme

 Court has held that district courts have discretion to excuse

 the exhaustion requirement, although they must be guided by

 three factors: “(1) “whether union officials are so hostile to

 the employee that he could not hope to obtain a fair hearing on

 his claim;” (2) “whether the internal union appeals procedures

                                      32
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 33 of 70 PageID: 598



 would be inadequate either to reactivate the employee's

 grievance or to award him the full relief he seeks under § 301;”

 and (3) “whether exhaustion of internal procedures would

 unreasonably delay the employee's opportunity to obtain a

 judicial hearing on the merits of his claim.”          Clayton v. Int'l

 Union, United Auto., Aerospace, & Agr. Implement Workers of Am.,

 451 U.S. 679, 689 (1981).       A court may properly excuse the

 employee's failure to exhaust in the presence of any of these

 factors.    May, 2021 WL 1040509 at *4 (citing Keister v. PPL

 Corp., 253 F. Supp. 3d 760, 775 (M.D. Pa. 2015)).

       Plaintiffs, once again, fail to demonstrate the existence

 of any of these factors.      Besides the brief statement in a

 section heading, Plaintiffs have failed to actually argue that

 it would have been futile to attempt to exhaust their internal

 grievance procedures.      Nor have they put forward sufficient

 allegations in their Complaint to convince this Court that it

 would be appropriate to exercise its discretion and excuse the

 exhaustion requirement in this case.        Therefore, each of the

 hybrid § 301 claims of Plaintiffs David Rolls, Jose Lous

 Carreon, Matthew Chalakee, Rafael Flores, and Marlon Gibbs, as

 well as the non-pension-related claims of Plaintiffs Medley,

 Greenidge, and Estrada, must be dismissed for this additional

 reason as well.

       B. Preemption under the LMRA

                                      33
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 34 of 70 PageID: 599



       With Plaintiffs’ federal claims under the LMRA being

 dismissed, the only remaining claims in this action are brought

 pursuant to state common law and state antidiscrimination law:

 Count II of Plaintiffs’ Complaint alleges a claim for unjust

 enrichment against Defendant Atlantic, Count III raises claims

 under the NJLAD against both Atlantic and the Union, and Count

 IV raises a claim for failure to account against the Pension

 Fund.   “[W]hen all federal claims against a party have been

 eliminated from a case, the district court may, in its

 discretion, decline to extend supplemental jurisdiction over the

 remaining state law claims.”       Rothman v. City of Northfield, 716

 F. Supp. 2d 369, 373 (D.N.J. 2010) (citing Lentz v. Mason, 961

 F. Supp 709, 717 (D.N.J. 1997)).

       However, the Court recognizes that Atlantic and the Union

 have both raised arguments that Plaintiffs’ unjust enrichment

 and NJLAD claims are preempted by the LMRA.         And as the Supreme

 Court has made clear, the doctrine of complete preemption

 applies in the context of claims preempted by § 301 of the LMRA,

 meaning that the LMRA’s preemptive force is so “extraordinary”

 that it “converts an ordinary state common-law complaint into

 one stating a federal claim for purposes of the well-pleaded

 complaint rule.”     Caterpillar, Inc. v. Williams, 482 U.S. 386,

 393 (1987) (quoting Metropolitan Life Insurance Co. v. Taylor,

 481 U.S. 58, 65, 107 S. Ct. 1542, 1547, 95 L.Ed.2d 55 (1987)).

                                      34
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 35 of 70 PageID: 600



 Accordingly, the Court will first discuss the doctrine of

 federal preemption of state law claims under the NJLAD, and will

 then proceed to address Defendants’ LMRA preemption arguments

 regarding Plaintiffs’ state law claims, before deciding whether

 any remaining claims should be remanded to state court.

                   1. LMRA Preemption Doctrine

       Section 301(a) of the LMRA provides for federal

 jurisdiction over disputes regarding collective bargaining

 agreements.    29 U.S.C. § 185(a).        More importantly, § 301

 “mandate[s] resort to federal rules of law in order to ensure

 uniform interpretation of collective-bargaining agreements, and

 thus to promote the peaceable, consistent resolution of labor-

 management disputes.”      Lingle v. Norge Div. of Magic Chef, Inc.,

 486 U.S. 399, 404, 108 S. Ct. 1877, 100 L.Ed.2d 410 (1988).

 “Because § 301 requires the creation of uniform federal labor

 law to ensure uniform interpretation of collective bargaining

 agreements, and because state laws might produce differing

 interpretations of the obligations imposed by such agreements,

 the Supreme Court has held that ‘a suit in state court alleging

 a violation of a provision of a labor contract must be brought

 under § 301 and be resolved by reference to federal law.’”

 Snyder v. Dietz & Watson, Inc., 837 F.Supp.2d 428, 437-38

 (D.N.J. 2011) (quoting Allis–Chalmers Corp. v. Lueck, 471 U.S.

 202, 210, 105 S. Ct. 1904, 85 L.Ed.2d 206 (1985).

                                      35
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 36 of 70 PageID: 601



       Therefore, “if the resolution of a state-law claim depends

 upon the meaning of a collective-bargaining agreement, the

 application of state law ... is preempted” by federal labor law.

 Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399, 406, 108

 S. Ct. 1877, 100 L.Ed.2d 410 (1988).         And this preemption is not

 limited to contracts claims: instead, the Supreme Court has held

 that “when resolution of a state-law claim is substantially

 dependent upon analysis of the terms of an agreement made

 between the parties in a labor contract,” even in the context of

 tort claims, the claim is preempted by § 301 and must be decided

 pursuant to federal labor contract law.         Lueck, 471 U.S. at 220,

 105 S. Ct. 1904.

       However, preemption of state law claims under the LMRA is

 limited in scope: “Not every dispute concerning employment, or

 tangentially involving a provision of a collective-bargaining

 agreement, is preempted by § 301 or other provisions of federal

 labor law ... it would be inconsistent with congressional intent

 under that section to pre-empt state rules that proscribe

 conduct, or establish rights and obligations, independent of a

 labor contract.”     Id. at 211–212.      The LMRA thus has no

 preemptive effect where there are “state rules that proscribe

 conduct, or establish rights and obligations, independent of a

 labor contract,” id. at 212, or “where the state law claim can

 be resolved without substantially interpreting the collective

                                      36
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 37 of 70 PageID: 602



 bargaining agreement itself.”       Id. at 220; see also Lingle, 486

 U.S. at 409–10.     The relevant inquiry is whether “resolution of

 Plaintiffs claim [] require[s] ‘interpretation’ of the

 [relevant] CBA,” or at least will “involve ‘a substantial issue

 of construction and operation of the CBA[.]’”          LaResca v. AT&T,

 161 F. Supp. 2d 323, 330–31 (D.N.J. 2001).         The simple fact that

 a case involves “reference to or consideration of the terms of a

 collective-bargaining agreement” does not warrant preemption, as

 this does not signal that the litigated issues require

 interpretation of the CBA.       Id. at 330 (quoting Ramirez v. Fox

 Television Station, Inc., 998 F.2d 743, 749 (9th Cir. 1993)).

       A court must, on a “case by case basis,” determine whether

 the state law claims are “inextricably intertwined with

 considerations of the terms of the labor contract.” Lueck, 471

 U.S. at 213, 220.     When a court determines that a state-law

 claim is subject to preemption and arises under federal law, the

 court may either treat the claim as a LMRA claim or dismiss the

 claim as preempted.      Id. at 220.

                   2. Unjust Enrichment Claim

       The Court therefore must assess whether Plaintiffs’ state

 law claims are preempted under this doctrine.          Count II of the

 Complaint specifically asserts that, based on the same

 allegations underlying their claims in Count I, “Plaintiffs,

 through their labor, have conferred a benefit upon defendant

                                      37
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 38 of 70 PageID: 603



 Atlantic Exposition,” for which they expected renumeration, and

 “[i]t would be unjust and inequitable for the defendants

 Atlantic Exposition to retain the benefit conferred upon it.”

 (ECF No. 1-1 at 11-12, ¶¶ 3-5).        “To establish unjust

 enrichment, a plaintiff must show both that defendant received a

 benefit and that retention of that benefit without payment would

 be unjust.”    VRG Corp. v. GKN Realty Corp., 135 N.J. 539, 554,

 641 A.2d 519 (N.J.1994) (citations omitted).          “The unjust

 enrichment doctrine requires that plaintiff show that it

 expected remuneration from the defendant at the time it

 performed or conferred a benefit on defendant and that the

 failure of remuneration enriched defendant beyond its

 contractual rights.”      Id. (citations omitted).

       As described above, Defendant Atlantic argues that

 Plaintiffs’ unjust enrichment claim is preempted by the LMRA.

 Plaintiffs, for their part, simply contend that their unjust

 enrichment claim is pled “in the alternative,” and that “[t]here

 is no federal interest in the common law of quasi-contract or

 unjust enrichment.      Thus, there can be no federal interest in

 Count II.”    (ECF No. 24 at 17).      Once again, Plaintiffs’ fails

 to address the more narrow and central point.

       Plaintiffs’ unjust enrichment claim here is clearly

 preempted under this doctrine, because determining whether

 Plaintiffs had any reasonable expectation of remuneration beyond

                                      38
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 39 of 70 PageID: 604



 that which they received for their work would necessarily

 require interpretation of the CBA.        In analyzing whether

 Atlantic unjustly enriched itself by “neglecting, failing,

 and/or refusing to pay wages, overtime, and benefits earned by

 the plaintiffs” and by withholding “a ‘check-off’ of 3-5% in

 return for unspecified benefits,” (ECF No. 1-1 at 10-11, ¶¶ 2-

 3), a trier of fact would have to review the terms of the CBA

 and determine whether Plaintiffs were due such wages, overtimes,

 or benefits, or whether a “check-off” of 3-5% was improper in

 this situation.     Therefore, “[b]ecause resolution of the unjust

 enrichment claim will require the interpretation of the terms of

 the CBA . . . the Court finds that Plaintiff's unjust enrichment

 claim is preempted by § 301 and is subject to dismissal without

 prejudice.”    Snyder v. Dietz & Watson, Inc., 837 F. Supp. 2d

 428, 443 (D.N.J. 2011).

                   3. NJLAD Claims

       Plaintiffs’ next claims, found in Count III of the

 Complaint, center on a series of alleged violations of the NJLAD

 by both Atlantic and the Union.        Count III, while nominally

 being listed as one claim for violation of the NJLAD,

 incorporates numerous separate and distinct factual allegations

 that Plaintiffs contend were discriminatory.          From the Court’s

 reading of the Complaint, Plaintiffs’ NJLAD claims, including

 both those explicitly noted in Count III and those incorporated

                                      39
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 40 of 70 PageID: 605



 from other sections of the Complaint, can be separated into

 three general categories: (1) claims centered on the same

 pension, wage, overtime pay, and benefits issues that served as

 the bases for their hybrid § 301 claims; (2) claims that the

 Union negotiated better collective bargaining agreements on

 behalf of white Union members working for other employers than

 it did for Plaintiffs, and mistreated them in a series of other

 ways, due to their race, national original, color, and

 ethnicity; and (3) claims that their termination on March 14,

 2020 was due to the race, national origin, color, and ethnicity

 of the Plaintiffs and their actions in complaining about the

 previously referenced issues.

       As explained above, both Atlantic and the Union argue that

 Plaintiffs’ NJLAD claims are also preempted by the LMRA.

 Plaintiffs, on the other hand, argue that the LMRA does not

 preempt state law discrimination claims under the NJLAD like

 those they have put forth here.        The Court has already outlined

 the general contours of federal preemption of state law claims

 under the NLRA above in its analysis of Plaintiff’s unjust

 enrichment claims, and as both parties acknowledge, the Third

 Circuit has previously addressed the intersection of federal and

 state law regarding LMRA preemption in substantial detail.            See

 N.J. Carpenters v. Tishman Constr. Corp., 760 F.3d 297, 306 (3d

 Cir. 2014) (finding § 301 “cannot be read broadly to pre-empt

                                      40
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 41 of 70 PageID: 606



 nonnegotiable rights conferred on individual employees as a

 matter of state law”); Kline v. Sec. Guards, Inc., 386 F.3d 246,

 256 (3d Cir. 2004) (identifying “dispositive question [in pre-

 emption analysis] is whether Appellants' state claims require an

 interpretation of a provision of the CBA”); Voilas v. GMC, 170

 F.3d 367, 378 (3d Cir. 1999) (finding no pre-emption because

 plaintiff's “claim in this case is not directly based upon the

 [CBA] ... nor will the resolution of the elements ... require

 the interpretation of those bargaining agreements”); Cf. Antol

 v. Esposto, 100 F.3d 1111, 1117 (3d Cir. 1996) (finding pre-

 emption of plaintiff's Pennsylvania Wage Payment and Collection

 Law claims because the “suit [was] based ‘squarely on the terms

 of the collective bargaining agreement’) (citing Wheeler v.

 Graco Trucking Corp., 985 F.2d 108, 113 (3d Cir. 1993)).

       The specific impact of the LMRA preemption doctrine on

 NJLAD claims is also far from a topic of first impression.

 Instead, as this Court itself has previously noted, “there is no

 dearth of cases addressing the LMRA's lack of pre-emptive effect

 on the NJLAD among New Jersey District courts. In fact,

 ‘District of New Jersey courts have consistently determined that

 claims under the NJLAD are separate and independent from the

 terms of labor contracts.’”       Tarby v. B.J. McGlone & Co., Inc.,

 No. 16-1367 (NLH/AMD), 2016 WL 7217596, at *4 (D.N.J. Dec. 13,

 2016) (quoting Naples v. N.J. Sports & Exposition Auth., 102 F.

                                      41
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 42 of 70 PageID: 607



 Supp. 2d 550, 553 (D.N.J. 2000)).         See id. (collecting cases).

       Given this clear line of precedent, the Court has little

 difficulty in finding that Plaintiffs NJLAD claims based on the

 second and third categories of Plaintiffs’ claims are not

 preempted by the LMRA.      Plaintiffs have directly asserted that

 the Union has negotiated better CBAs for their white members

 than they did for Plaintiffs, that the Union denied them access

 to meetings, the ability to examine their books, and recognition

 as full members of the Union on that same basis, and that

 Plaintiffs were terminated by Atlantic due to their race,

 national origin, color, and ethnicity and in retaliation for

 their actions in raising concerns about these alleged

 discriminatory acts.      Plaintiffs therefore are straightforwardly

 seeking only enforcement of their rights not to be discriminated

 against under the state anti-discrimination law, “which defines

 the right without reference to any collective bargaining

 agreement.”    Patterson v. ExxonMobil Corp., 262 F. Supp. 2d 453,

 466 (D.N.J. 2003); N.J.S.A. 10:5-1.         The Court sees no basis for

 finding that analysis of any such claims would center on an

 interpretation of the CBA.       Simply put, if such standard

 discrimination claims as these are preempted by the LMRA, then

 “all discrimination actions brought by unionized employees would

 be preempted because the starting point for every case would

 have to be the [collective-bargaining] agreement.”           Coefield v.

                                      42
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 43 of 70 PageID: 608



 Jersey Cent. Power & Light Co., 532 F. Supp. 2d 685, 697 n.8

 (D.N.J. 2007).

       Defendants have largely failed to dispute this conclusion

 regarding potential LMRA preemption of these categories of

 Plaintiffs’ NJLAD claims, and instead focused their moving

 briefs almost entirely on Plaintiffs’ first category of claims

 related to the pension, wage, overtime pay, and benefits issues

 that were mostly raised on page 13, ¶ 6 of the Complaint.            Their

 arguments are rather straightforward: that Plaintiffs NJLAD

 claims related to these issues directly incorporate the same

 factual allegations that were the basis for their nearly

 identical hybrid § 301 claims, and would require the Court to

 focus on interpretation of the CBA under federal labor law to

 assess their validity.

       Plaintiffs, unsurprisingly, point the Court to its own

 prior language in Tarby, and argue that the substantial number

 of cases in this district rejecting arguments that the LMRA

 preempts NJLAD claims demand that this Court reject Defendants’

 preemption arguments.      While the Court, for the most part,

 agrees with Plaintiffs, it does find that one individual claim

 is subject to LMRA preemption: their claim that Atlantic’s

 failure to make pension contributions was discriminatory.

       The Court understands that, as a general rule, claims

 asserting discrimination under the NJLAD are “derived

                                      43
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 44 of 70 PageID: 609



 independently from state law, and not from the obligations

 assumed by the parties under [a CBA].’”          Boone v. Local Union

 475 Pipefitters/Steamfitters, No. CV 16-5482 (JLL), 2016 WL

 7325472, at *2 (D.N.J. Dec. 16, 2016).          And the Court readily

 agrees with the consistent prior holdings of the judges of this

 District, including the undersigned, that discrimination claims

 under the NJLAD are therefore generally not preempted by the

 LMRA — in fact, the Court’s research has discovered that the

 case law on this issue in the District of New Jersey has been

 remarkably consistent in holding that a variety of different

 NJLAD claims were not preempted by the LMRA.

       However, the Court finds that Plaintiffs here have put

 forth one NJLAD claim that is both uniquely dependent on their

 underlying CBA and explicitly pled to incorporate contractual

 interpretation in a manner that is fundamentally different from

 the claims analyzed in prior cases in this District, and thus

 warrants a different conclusion.          First, the Court finds it

 relevant to note that in this Court’s prior Opinion in Tarby, as

 in many of the cases cited there and which later relied on

 Tarby, the claims raised by the plaintiffs were purely state law

 claims focused on discrimination; for this reason, a significant

 percentage of the District of New Jersey case law on this topic

 appears to have actually arisen in the context of defendants’

 removal of state court actions to federal court, and has

                                      44
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 45 of 70 PageID: 610



 involved courts repeatedly rejecting the argument that the LMRA

 completely preempts NJLAD claims such that federal courts have

 jurisdiction over complaints that raise no independent federal

 causes of action.     Tarby, 2016 WL 7217596, at *4 (granting

 motion to remand for lack of subject matter jurisdiction since

 Plaintiffs’ NJLAD claims were not completely preempted by the

 LMRA).    See also Anderson v. Verizon New Jersey Inc., No. 13-

 4777, 2019 WL 630845 (D.N.J. Feb. 14, 2019) (remanding case

 because NJLAD claims were not completely preempted by NJLAD);

 Gardrie v. Verizon New Jersey Inc., No. 15-3538, 2019 WL 630849

 (D.N.J. Feb. 14, 2019) (same); DiGiovacchino v. Pipefitters

 Local Union No. 274, No. 2:18-cv-09000 (MCA)(CLW), 2018 WL

 5115571 (D.N.J. Oct. 3, 2018), report and recommendation adopted

 2018 WL 5112455 (D.N.J. Oct. 19, 2018) (granting motion to

 remand for lack of subject matter jurisdiction since Plaintiffs’

 NJLAD claims were not completely preempted by the LMRA); Boone,

 2016 WL 7325472 (remanding case because NJLAD claims were not

 completely preempted by NJLAD).

        That is not the case here.      Instead, a close reading of the

 Complaint reveals that Plaintiffs simply cannot persuasively

 argue that their NJLAD claim based on Atlantic’s failure to make

 pension contributions is truly independent from their LMRA

 claims and does not require a substantial interpretation of the

 CBA.    Unlike the plaintiffs in essentially every other District

                                      45
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 46 of 70 PageID: 611



 of New Jersey case this Court has reviewed, Plaintiffs here

 chose to separately allege a federal LMRA claim based on the

 exact same issue and relying on the exact same factual

 allegations in the same Complaint: the Complaint directly

 asserts, as Count I, a hybrid § 301 claim contending that

 Atlantic has breached the CBA by failing to make pension

 contributions, and that the Union breached its duty of fair

 representation by not assisting Plaintiffs in pursuing a

 resolution to this breach of the CBA.         Count III, nominally

 putting forth NJLAD claims, incorporates that allegation, and

 simply adds the additional assertion that Atlantic failed to

 make those pension contributions because of Plaintiffs’ race,

 national origin, ethnicity, and color.

       But more importantly, it must be emphasized that Defendants

 have in no way stretched the language of the Complaint in

 arguing that it directly incorporated the question of the proper

 interpretation of the CBA’s pension-contribution provisions into

 Plaintiffs’ NJLAD discrimination claim.         The Complaint

 incontrovertibly did exactly that, alleging:

       43. Article XI (a) of this Warehouse Agreement requires the
       employer, i.e., Atlantic Exposition, to make contributions
       to the Pension and Annuity for each hour paid by the
       employer for each worker classification referenced in the
       Warehouse Agreement.

       44. Warehouse workers are unquestionably referenced in the
       Warehouse Agreement.


                                      46
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 47 of 70 PageID: 612



       45. The Warehouse Foreman, a white male who is directly
       covered and subject to the terms and provisions of the
       Warehouse Agreement, has received the full benefit of his
       hours, towards Pension and Annuity benefits, worked under
       the Warehouse Agreement.

       46. Atlantic Exposition has made the requisite
       contributions towards Pension and Annuity benefits for this
       white Workhouse Foreman covered under the Warehouse
       Agreement, but not for Plaintiffs, all of which are Black,
       Latino, or Native American.

 (ECF No. 1-1 at ¶¶ 43-46).

       In other words, Plaintiffs have affirmatively chosen to

 place the question of how the CBA’s pension-contribution

 provisions should be interpreted at the core of their NJLAD

 claim.    And, notably, Plaintiffs’ Complaint further alleges that

 the only employee to receive pension contributions, the

 Warehouse Foreman, who is a white man, “has a separate agreement

 which entitles him to a pension/annuity” - meaning that any

 analysis of an NJLAD claim that relied on the difference in

 treatment between Plaintiffs and the white Warehouse Foreman may

 further require this Court to interpret that separate agreement

 and any potential differences between it and the CBA.           (ECF No.

 1-1 at ¶ 62).

       Of course, “[t]here is a difference between ‘interpreting’

 the CBA and referring to it as part of a defense:”

       Reference to or consideration of the terms of a
       collective-bargaining agreement is not the equivalent
       of interpreting the meaning of the terms. If it were,
       all discrimination actions brought by unionized
       employees would be preempted because the starting

                                      47
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 48 of 70 PageID: 613



       point for every case would have to be the agreement.
       Although   the   line   between    reference   to   and
       interpretation of an agreement may be somewhat hazy,
       merely referring to an agreement does not threaten the
       goal that prompted preemption -- the desire for uniform
       interpretation of labor contract terms.

 Barone v. Public Service Electric and Gas Company, No. 18-cv-

 16569-KM-JBC, 2019 WL 3297230, at *6 (D.N.J. July 22, 2019)

 (quoting LaResca, 161 F. Supp. 2d at 326, 330).          The Court

 agrees with that explanation, and further agrees that, in the

 vast majority of cases, an NJLAD claim will not require an

 interpretation of a CBA.      However, unlike every case in this

 district that the Court has reviewed in its assessment of the

 motions before it, Plaintiffs’ pension contribution claim

 appears, on its very face, to require more than simple reference

 to or consideration of the terms of their CBA.

       A quick review of the elements Plaintiffs would need to

 prove to succeed on their claim is illustrative.          To demonstrate

 the elements of prima facie case of discrimination under the

 NJLAD, “a plaintiff must first establish that: (1) she is a

 member of a protected class; (2) she was qualified for the

 position in question; (3) she suffered an adverse employment

 action; and (4) that adverse employment action gives rise to an

 inference of unlawful discrimination.”         Tourtellotte v. Eli

 Lilly and Co., 636 F. App’x. 831, 843 (3d Cir. 2016) (citing

 Jones v. Sch. Dist. of Phila., 198 F.3d 403, 410–11 (3d Cir.


                                      48
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 49 of 70 PageID: 614



 1999)).    Central to this analysis, therefore is the question of

 whether an individual suffered an “adverse employment action”

 that could plausibly give rise to an inference of unlawful

 discrimination.     To constitute an adverse employment action, and

 employer’s conduct “must be ‘serious and tangible enough to

 alter an employee's compensation, terms, conditions, or

 privileges of employment.’”       Tourtellotte, 636 F. App’x. at 843

 (quoting Cardenas v. Massey, 269 F.3d 251, 263 (3d Cir. 2001)).

       The Court, however, sees no means of assessing whether

 Plaintiffs here truly suffered an adverse employment action that

 could demonstrate discrimination without first determining

 whether Plaintiffs were entitled to pension contributions from

 Atlantic.    Plaintiffs directly allege that Atlantic was required

 to make pension contributions on Plaintiffs’ behalf under the

 CBA and did not do so for discriminatory reasons; their claim,

 on its face, is dependent on the factual assertion that the CBA

 required Atlantic to make pension contributions, and accordingly

 implies that if pension contributions were not required,

 Atlantic’s failure to make those contributions may not be an

 adverse employment action.       See Bryson v. City of Wilmington,

 No. 17-133 (JFB/SRF), 2019 WL 181319, at *10 (D. Del. Jan. 11,

 2019) (stating that “[b]ecause there is no right to

 reinstatement, the plaintiffs arguably cannot show they suffered

 an adverse employment action” in denying Title VII race

                                      49
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 50 of 70 PageID: 615



 discrimination claim).      Further, to the extent that Plaintiffs

 were able to demonstrate a prima facie case even without

 requiring an interpretation of the CBA, Defendants have made

 entirely clear that their defense to such a claim would be to

 directly point to the CBA’s provisions governing pension

 contributions and argue that it does not provide for any such

 contributions by Atlantic.       One way or another, to adjudicate

 this claim the Court would need to not only reference the

 parties’ CBA, but to directly interpret its provisions and reach

 a holding regarding their proper meaning and contractual import.

       And when the Court says that resolution of Plaintiffs’

 claim would require interpretation of the CBA, it is not

 speaking hypothetically.      There are specific provisions of the

 CBA that govern potential pension contributions, which both

 parties have directed the Court to: Article XI(a) affirmatively

 requires that “[f]or each hour or portion of an hour for which

 an employee receives pay, the Employer shall make a contribution

 in the current allocation per Article V herein, to the Pension

 and Annuity . . .,” (ECF No. 33-1 at 19), and Article V provides

 that “[t]he hourly fringe benefit contributions for a warehouse

 person shall be as above in said charts,” (id. at 16), although

 the charts above which appear to be intended to provide the

 rates of fringe benefit contributions to the Pension Fund are

 blank.    Id. at 13-16.    The parties here, in the briefing for

                                      50
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 51 of 70 PageID: 616



 these very motions, have directly debated whether these

 provisions of the CBA should be read to require or provide for

 pension contributions by Atlantic on Plaintiffs’ behalf, and in

 the process of doing so have provided the Court with a clear

 window into the future contractual interpretation that would be

 needed to assess whether pension contributions were anticipated

 or required — and therefore whether Plaintiffs had suffered an

 adverse employment action or Defendants have a valid,

 nondiscriminatory explanation for their actions.

        Therefore, despite the consistent precedent in this

 district holding that the LMRA does not preempt NJLAD claims,

 the Court is faced with the unavoidable conclusion that

 Plaintiffs’ NJLAD discrimination claim based on the pension

 contribution issue would require this Court to substantially

 interpret the CBA in order to determine whether Plaintiffs were

 in fact entitled to receive pension contributions, or if

 Atlantic’s actions were simply in line with the language of the

 CBA.    Were it presented outside the specific context of the

 NJLAD, this appears to be the exact type of claim that the Third

 Circuit has previously held as preempted by the LMRA.           Compare

 Antol, 100 F.3d at 1117 (finding pre-emption of plaintiff's

 Pennsylvania Wage Payment and Collection Law claims because the

 “suit [was] based ‘squarely on the terms of the collective

 bargaining agreement’) (citing Wheeler, 985 F.2d at 113) with

                                      51
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 52 of 70 PageID: 617



 Voilas, 170 F.3d at 378 (finding no pre-emption because

 plaintiff's “claim in this case is not directly based upon the

 [CBA] ... nor will the resolution of the elements ... require

 the interpretation of those bargaining agreements”).

       This conclusion is only further strengthened by the fact

 that although courts in this district have repeatedly rejected

 LMRA preemption arguments related to the NJLAD, Plaintiffs’

 pension-focused discrimination claim here appears to resemble

 the types of claims nominally brought under state

 antidiscrimination laws which courts in other circuits have

 similarly found were preempted under the LMRA.          Much of the case

 law in this district finding otherwise traces directly back to a

 1991 opinion which surveyed the national case law to that point

 and found that “courts have uniformly held that state anti-

 discrimination laws are not preempted by § 301 of the LMRA

 because the right not to be discriminated against ‘is defined

 and enforced under state law without reference to the terms of

 any collective bargaining agreement,’ even where the labor

 contract itself prohibits discrimination.”         Carrington v. RCA

 Global Communications, Inc., 762 F. Supp. 632, 641 (D.N.J.

 1991).    However, as another court in this district more recently

 acknowledged, that trend no longer holds, as a number of courts

 across the country, faced with claims under other states’

 antidiscrimination laws, “have found preemption of state law

                                      52
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 53 of 70 PageID: 618



 discrimination claims . . . in cases where the CBA specifically

 governed the litigated cases” and the claims required direct

 contractual interpretation of the respective CBA’s terms and

 provisions.    Coefield, 532 F. Supp. 2d at 694.        See, e.g., Fant

 v. New England Power Serv. Co., 239 F.3d 8, 15 (1st Cir. 2001)

 (finding state law discrimination claim preempted where

 plaintiff's claim required interpretation of CBA seniority

 provisions because “questions relating to qualifications and

 seniority usually require recourse to details that are imbedded

 in CBAs”); Reece v. Houston Lighting & Power Co., 79 F.3d 485,

 487 (5th Cir. 1996) (finding preemption of state discrimination

 claims when the plaintiff's discrimination claim actually

 “turned on questions of promotion, seniority, and assignment to

 training programs, all of which are provided for in the CBA,”

 because the plaintiff would have to challenge the employer's

 rights under the CBA and therefore interpretation of the CBA was

 “made necessary by an employer defense”); Davis v. Johnson

 Controls, Inc., 21 F.3d 866 (8th Cir. 1994) (finding state

 disability discrimination claim preempted by the LMRA because

 “the relocation of [Plaintiff] to a position commensurate with

 his physical limitations would require an examination of the

 seniority rights of both [Plaintiff] and other employees under

 the collective bargaining agreement. [Plaintiff’s] contention

 that the collective bargaining agreement allows for transfer

                                      53
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 54 of 70 PageID: 619



 without alteration of seniority rights, even if ultimately held

 to be correct, would perforce require interpretation of the

 agreement. Accordingly, the district court correctly held that

 [Plaintiff’s] state-law claim depends upon the meaning

 ultimately given to the collective bargaining agreement and thus

 is preempted under the Lueck–Lingle [preemption] doctrine”);

 O'Brien v. Consolidated Rail Corp., 972 F.2d 1 (1st Cir. 1992)

 (finding state discrimination claim was preempted by the LMRA

 because seniority was among the litigated issues and was also

 covered in the CBA, which contained explicit rules and

 regulations governing an employee's fitness and ability to

 perform safely the functions of a stevedore); Kroeger v. L3

 Techs., Inc., No. 2:17–cv–08489–JFW–AGR, 2018 WL 1357363 (C.D.

 Cal. Mar. 15, 2018) (holding that various state law statutory

 discrimination and retaliation claims and a claim for

 intentional infliction of emotional distress were preempted by §

 301, because “Plaintiff explicitly predicates his claims ... on

 a number of alleged violations of the CBA ... This alone is

 sufficient for preemption ... Additionally, Plaintiff's claims

 largely turn on alleged adverse actions and legal violations,

 the propriety of which the CBAs govern and that are (or have

 been) the subject of multiple contractual grievances by

 Plaintiff”); Morrissey v. Verizon Communications Inc., No. 10

 Civ. 6115(PGG), 2011 WL 2671742, at *5 (S.D.N.Y. July 7, 2011)

                                      54
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 55 of 70 PageID: 620



 (“Because a critical aspect of Plaintiff's age discrimination

 claims—as he chose to plead them—is his allegation that Verizon

 terminated his employment in violation of its contractual

 ‘obligat[ion] to lay off technicians according to seniority’ . .

 . ‘resolution of [Plaintiff's] state-law claim depends on an

 interpretation of the collective-bargaining agreement.’ As a

 result, his state law claims are pre-empted by Section 301 of

 the LMRA.”); Taylor v. Am. Airlines, Inc., 738 F. Supp. 2d 940,

 945 (E.D. Mo. 2010) (“Since the state law claims in this case

 challenge the seniority agreement, which is explicitly

 incorporated into American Airlines' CBA, a resolution of this

 dispute would require this Court to interpret the labor

 contract. Therefore, plaintiffs' claims are preempted....”);

 Richardson v. P & O Ports Balt., No. CCB–09–631, 2009 WL

 2487080, at *3 n. 3 (D. Md. Aug. 12, 2009) (“[R]eference to the

 seniority provisions of the CBA and interpretation of their

 terms would be necessary.... Accordingly, the state law causes

 of action are preempted....”); Bachilla v. Pac. Bell Tel. Co.,

 No. Civ. S–07–739 RRB KJM, 2007 WL 2825924, at *8 (E.D. Cal.

 Sept. 25, 2007) (“[T]o the extent that Plaintiffs'

 discrimination claim is premised on Pacific Bell's promotion of

 less senior male coworkers in violation of its seniority policy,

 it is preempted. This is because resolution of this claim is

 substantially dependent on an analysis of the terms of the CBA.

                                      55
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 56 of 70 PageID: 621



 This claim cannot be evaluated without interpreting the

 seniority provisions of the CBA since the terms of Plaintiffs

 employment, including their eligibility for a promotion and/or

 transfer, are governed by the CBA.”).

       Ultimately, the Third Circuit has clearly stated that the

 “dispositive question [in pre-emption analysis] is whether

 [plaintiffs’] state claims require an interpretation of a

 provision of the CBA.”      Kline v. Sec. Guards, Inc., 386 F.3d

 246, 256 (3d Cir. 2004).      And the Supreme Court has explained

 that the doctrine of federal preemption of state law claims in

 the labor law context is intended to refute “parties' efforts to

 renege on their [] promises by ‘relabeling as tort-suits actions

 simply alleging breaches of duties assumed in collective-

 bargaining agreements.”      Livadas v. Bradshaw, 512 U.S. 107, 122-

 24 S.Ct. 2068, 129 L.Ed.2d 93 (1994).         While Plaintiffs’ claims

 here are raised under state antidiscrimination law rather than

 as tort claims, Plaintiffs’ pension contributions-based NJLAD

 claim is, at its core, simply a relabeling of the nearly

 identical LMRA claim they asserted earlier in the same

 Complaint, and directly references and disputes the proper

 interpretation of a CBA provision.        Ultimately, the true

 contention on the face of the Complaint is that Atlantic

 breached the CBA by failing to make pension contributions

 because of Plaintiffs’ race, national origin, ethnicity, or

                                      56
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 57 of 70 PageID: 622



 color.    This Court has no means for assessing such a claim that

 would not involve a direct and extended interpretation of the

 CBA as its very first analytical step; these claims are

 “inextricably intertwined with considerations of the terms of

 the labor contract,” and the Court therefore finds that they are

 preempted by the LMRA.      Carrington, 762 F. Supp. at 640 (quoting

 Lueck, 471 U.S. at 212).

       The Court does not view this holding as a refutation of

 prior case law or as inconsistent with the findings of other

 courts in this District.      Plaintiffs have put forward a

 discrimination claim that is uniquely centered on their

 interpretation of a disputed contractual provision, and it

 should be noted that even those Courts which have asserted as a

 basic principle that NJLAD claims are not preempted by the LMRA

 have consistently gone forward to then analyze the specific

 claims asserted in their case, rather than simply ending the

 analysis with a blanket statement that LMRA preemption of an

 NJLAD claim is impossible.       See, e.g., Coefield, 532 F. Supp. 2d

 at 695 (providing background case law rejecting LMRA preemption

 of NJLAD claims, but then proceeding to state that “[w]ith this

 background, the Court now turns to each of Plaintiff's claims to

 determine whether they require interpretation of the CBA”);

 Barone, 2019 WL 3297230 at *6 (stating that the Court agrees

 with prior precedent rejecting LMRA preemption of NJLAD claims,

                                      57
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 58 of 70 PageID: 623



 but then proceeding to analyze the factors and determinative

 issues for plaintiff’s specific claims as alleged there);

 Naples, 102 F. Supp. 2d at 554 (same).

       While parties are of course the masters of their own

 complaints, Plaintiffs here “virtually invited this preemption

 conclusion in [their] complaint, where [they] alleged that the

 [conduct] constituting the substance of [their]” claims was in

 violation of their CBA.      Fant, 239 F.3d at 16.      Plaintiffs here

 may not simply relabel an LMRA claim as an NJLAD claim in order

 to evade the preemption doctrines designed to address the exact

 types of claims they have raised here, and thereby evade the

 LMRA’s shorter statute of limitations.         Since Plaintiffs’ NJLAD

 claim based on Atlantic’s failure to make pension contributions

 therefore must either be considered an LMRA claim or dismissed,

 the Court will dismiss it as time-barred for the same reasons

 that the identical claim asserted under the LMRA was dismissed. 5

       However, the Court finds that Plaintiffs’ pension


 5 The Court notes here, however, that this holding only applies
 insofar as Plaintiffs intended to assert a claim that Atlantic
 had failed to make contributions to their pensions based on
 their status as members of protected classes. To the extent
 that Plaintiffs intended to assert a claim that the fact that
 the one white warehouse employee was given a separate agreement
 providing for pension contributions, when none of the Plaintiffs
 were, was discriminatory, that claim would clearly not be
 preempted by the LMRA for the same reason the Court rejected
 LMRA preemption of any discrimination claim based on the Union’s
 alleged negotiation of better CBAs for workforces that were
 predominantly white.
                                      58
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 59 of 70 PageID: 624



 contribution claim under the NJLAD is the only remaining claim

 that is preempted by the LMRA in this manner.          The Court’s

 review of the Complaint and the claims presented in it has not

 discovered any similarly unique or pressing concerns regarding

 the need to interpret the CBA for Plaintiffs’ discrimination

 claims regarding wages, overtime pay, or other paycheck

 deductions, and Defendants have not put forth sufficiently

 persuasive arguments to convince the Court to further differ

 from the clear line of decisions in this District.

       For example, although the CBA contains a provision

 governing overtime payments in Article VI, Defendants have

 failed to demonstrate why an interpretation of this provision

 would be central to adjudication of Plaintiffs’ NJLAD claim.

 Plaintiffs’ claim is that they were not properly paid for

 overtime work because of their race, ethnicity, national origin,

 or color, and neither party has raised any dispute regarding the

 meaning of the provision in question here.         It is certainly true

 that the provision for overtime pay found in Article VI may be

 “relevant to the determination of certain issues of fact, but

 there is no dispute about what it says, what it means, whether

 it is valid, or whether [Plaintiffs are] bound by it.”           Bull v.

 United Parcel Service, Inc., No. 07–2291 (KM)(MCA), 2014 WL

 2965696, at *14 (D.N.J. July 1, 2014).

       The same is true to the extent that Plaintiffs intended to

                                      59
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 60 of 70 PageID: 625



 put forth NJLAD claims related to their wages or the payment of

 back pay related to wage increases: while Article V of the CBA

 clearly governs the wages to be paid by Atlantic to its

 warehouse employees, neither party has put in dispute the

 interpretation of those specific provisions.          Instead, the only

 relevant issue in assessing such claims under the NJLAD is

 whether Atlantic engaged in the alleged conduct, and whether

 they engaged in it due to Plaintiffs’ race, ethnicity, national

 origin, or color.     Again, no specific dispute has been raised by

 either party regarding what that provision says or means

 regarding Plaintiffs’ wages.       While the CBA’s provisions may be

 relevant to the analysis of Plaintiffs’ claim under the NJLAD,

 the Court finds that, at least on the Complaint and briefs

 currently before it, no substantial interpretation of the CBA

 would be required to adjudicate those claims.

       Finally, the Court reaches the same conclusion regarding

 Plaintiffs’ NJLAD claim based on Defendants’ act of allegedly

 imposing “a 3-5% deduction from Plaintiff’s pay which has been

 described variously as constituting, and not constituting union

 dues . . . .”     (ECF No. 1-1 at 13, ¶ 6).      Defendants argue that

 this claim again puts into direct question the interpretation of

 labor contracts, namely the Union Constitution and Bylaws, which

 they assert contain provisions governing deductions for dues or

 other purposes.     The Court acknowledges that “for preemption

                                      60
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 61 of 70 PageID: 626



 purposes, the term ‘labor contract’ includes union

 constitutions.”     Brock v. Union Local No. 830, 2008 WL 2945387,

 at *3 n. 4 (E.D. Pa. July 30, 2008) (quoting Wall v. Constr. &

 Gen. Laborers' Union, Local 230, 224 F.3d 168, 178 (2d Cir.

 2000); see also Lewis v. Int'l Bhd. of Teamsters, 826 F.2d 1310,

 1314 (3d Cir.1987) (“[A] federal court has jurisdiction under

 [LMRA] section 301(a) over suits brought by an individual union

 member against his or her local union or the international union

 for violation of a union constitution.”).

       However, the Court does not agree that Plaintiffs’ NJLAD

 claim on this front necessarily would require a “substantial

 interpretation” of these labor contracts.         Plaintiffs, in their

 Complaint, directly allege that Atlantic and the Union have

 provided them “varying and indefinite explanations as to what

 the 3% to 5% deduction from their paychecks is actually being

 used for,” therefore calling into question the actual reason why

 Defendants made those deductions.         The Court understands that

 Defendants intend to raise, in their defense, an argument that

 the Union Constitution and Bylaws provide for these deductions.

       While this defense brings this claim closer to Plaintiffs’

 preempted NJLAD pension-focused claim, there is a key difference

 here.   For their pension NJLAD claim, Plaintiffs themselves

 directly put into contention the proper interpretation of the

 CBA’s provisions governing pension contributions; for their

                                      61
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 62 of 70 PageID: 627



 NJLAD claim focused on paycheck deductions, Plaintiffs’

 Complaint, on its face, does not specifically dispute whether

 certain provisions of the Union Constitution or Bylaws might

 provide for deductions, but essentially alleges that Defendants’

 shifting explanations for the deductions are false and that the

 true explanation is discrimination based on race, ethnicity,

 national origin, and color.

       Such a claim may be difficult to successfully plead or to

 prove, and the Court does not disagree with Defendants that

 provisions of the Union Constitution and Bylaws might be

 relevant to consider and reference in any such analysis.            But

 although this claim presents a closer call, the Court ultimately

 errs on the side of not finding preemption and defers to the

 strong precedent in this District finding that most NJLAD claims

 are not preempted by the LMRA.       Plaintiffs’ NJLAD claim based on

 the paycheck deductions described above is closer to those

 claims that previous courts in this District have found do not

 require a “substantial interpretation” of a labor contract, and

 therefore are not preempted by the LMRA.

       For these reasons, the Court finds that only Plaintiffs’

 pension contribution-based NJLAD claim is preempted by the LMRA

 and must be dismissed as time-barred.         The remainder of

 Plaintiffs’ NJLAD claims are sufficiently separate and distinct

 to survive Defendants’ LMRA preemption arguments.          Put most

                                      62
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 63 of 70 PageID: 628



 simply, Plaintiffs, through their own drafting decisions,

 created a unique situation in which that specific NJLAD claim

 was entirely dependent on this Court’s interpretation of the

 CBA; none of their other claims go quite so far, or similarly

 provide the Court with no other option for assessing their

 merit.    Accordingly, Plaintiffs’ NJLAD claim for Atlantic’s

 failure to make pension contributions will be dismissed, and the

 remaining NJLAD claims survive.

       C. The Court Declines to Exercise Supplemental Jurisdiction
          Over Plaintiffs’ Remaining State Law Claims

       Having ruled on Plaintiffs’ LMRA preemption arguments, the

 Court will remand Plaintiffs’ remaining state law claims back to

 state court.     The Court does recognize that the Union has put

 forward two additional arguments for federal labor law

 preemption of Plaintiffs’ NJLAD claims, beyond the LMRA argument

 assessed above: specifically, it asserts that Plaintiffs’ NJLAD

 claims are also preempted by the National Labor Relations Act

 (“NLRA”) and the Labor-Management Reporting and Disclosure Act

 (“LMRDA”).    These arguments potentially matter here because, as

 the Court previously mentioned, “[o]nce an area of state law has

 been completely pre-empted, any claim purportedly based on that

 pre-empted state law is considered, from its inception, a

 federal claim, and therefore arises under federal law.”

 Caterpillar, Inc. v. Williams, 482 U.S. 386, 393 (1987).


                                      63
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 64 of 70 PageID: 629



       However, even were Defendants to assert that their NLRA or

 LMRDA preemption arguments would grant this Court subject-matter

 jurisdiction over Plaintiffs’ remaining NJLAD claims, such

 arguments would fail.      The law is clear that the NLRA “does not

 completely preempt state law and thus provide[s] no basis for

 removal jurisdiction.” Boone v. Local Union 475

 Pipefitters/Steamfitters, No. CV 16-5482 (JLL), 2016 WL 7325472,

 at *2 (D.N.J. Dec. 16, 2016) (quoting Briones v. Bon Secours

 Health Sys., 69 F. App’x. 530, 534-35 (3d Cir. 2003)).

 Similarly, “the LMRDA presents a preemptive federal defense to

 state law causes of action, which is not sufficient to sustain”

 subject-matter jurisdiction over a state law claim.           Gerow v.

 Kleinerman, No. 01–cv–138 (WGB), 2002 WL 1625417, at *4 (D.N.J.

 July 2, 2002) (citing Box Tree South; Esser; Dzwonar; Morris v.

 Scardelletti, No. 94–3557, 1995 WL 120224 (E.D. Pa. Mar. 14,

 1995)).    Although Defendants may invoke preemption under the

 NLRA or LMRDA as a defense in state court, such preemption “is

 not the type of complete preemption that would provide

 Defendants with a basis for federal question jurisdiction.”

 Kline v. Sec. Guards, Inc., 386 F.3d 246, 262–63 (3d Cir. 2004).

       Therefore, with Plaintiffs’ federal LMRA claims having been

 dismissed — along with their state law claims against Atlantic

 for unjust enrichment and violation of the NJLAD due to failure

 to make pension contributions — the Court is left with only

                                      64
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 65 of 70 PageID: 630



 state common law and statutory claims remaining before it.            The

 removal of this case from state court, and this Court’s

 jurisdiction over the action, were predicated on the presence of

 the federal cause of action under the LMRA, pursuant to which

 the Court had the ability to exercise supplemental jurisdiction

 over any related state law claims.          It does not appear that the

 Court would have had original jurisdiction over Plaintiffs’

 state law claims independent of the LMRA cause of action

 originally asserted in the Complaint. 6

       “[W]hen all federal claims against a party have been

 eliminated from a case, the district court may, in its

 discretion, decline to extend supplemental jurisdiction over the

 remaining state law claims.”       Rothman v. City of Northfield, 716

 F. Supp. 2d 369, 373 (D.N.J. 2010) (citing Lentz v. Mason, 961

 F. Supp 709, 717 (D.N.J. 1997)).          Where the federal claims are

 dismissed at an early stage in litigation, courts generally

 decline to exercise supplemental jurisdiction over state law

 claims.    See United Mine Workers v. Gibbs, 383 U.S. 715, 726

 (1966); Growth Horizons, Inc. v. Delaware Cty., Pa., 983 F.2d

 1277, 1284-1285 (3d Cir. 1993).


 6 Neither party has asserted that this Court would have diversity
 jurisdiction over the state law claims under 28 U.S.C. § 1332,
 and since Plaintiffs’ Complaint pleads that each of the
 Plaintiffs live in New Jersey and Atlantic is a New Jersey
 corporation, it appears highly unlikely that diversity
 jurisdiction would exist here.
                                      65
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 66 of 70 PageID: 631



         Here, the Court is dismissing the only federal claims

 asserted in the Complaint and doing so at a comparatively early

 stage in this litigation.       Accordingly, the Court will decline

 to exercise supplemental jurisdiction over Plaintiffs’

 remaining state law claims pursuant to 28 U.S.C. § 1367(c)(3).

 As the Pension Fund’s motion to dismiss is targeted entirely on

 one of Plaintiffs’ state common law causes of action, it will be

 denied as moot.

       In cases where the claims were initially filed in state

 court and then properly removed here, like this present case,

 the Court has additional discretion to remand the remaining

 state law claims rather than simply dismissing them.           See 28

 U.S.C. § 1447(c) (“If at any time before final judgment it

 appears that the district court lacks subject matter

 jurisdiction, the case shall be remanded.”).          Accordingly, the

 Court will exercise its discretion and remand Plaintiffs’

 remaining state law claims back to state court.

       D. Motion to Seal

       Finally, Plaintiffs have moved to seal four pages of

 documents that were initially filed as Exhibit A[2] to their

 complaint in state court and re-filed on the docket for this

 action at pages 19-22 of ECF No. 1-1 when Defendants’ removed

 this action to this Court.       Local Civil Rule 5.3 governs

 requests to seal documents filed with the Court.          To succeed on

                                      66
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 67 of 70 PageID: 632



 a motion to seal, the moving party must describe: (1) the nature

 of the materials at issue; (2) the legitimate private or public

 interests that warrant the relief sought; (3) the clearly

 defined and serious injury that would result if the relief

 sought is not granted; and (4) why a less restrictive

 alternative to the relief sought is not available.           L. Civ. R.

 5.3(c)(3).    While it is within the Court's authority to restrict

 public access to information, it is well-settled that there is a

 “common law public right of access to judicial proceedings and

 records.”    In re Cendant Corp., 260 F.3d 183, 192 (3d Cir.

 2001).

       The moving party bears the burden to overcome this

 presumption of public access and must demonstrate that “good

 cause” exists for the protection of the material at issue.

 Pansy v. Borough of Stroudsburg, 23 F.3d 772, 786 (3d Cir.

 1994).    Good cause exists only when the moving party makes a

 particularized showing that disclosure will cause a “clearly

 defined and serious injury.”       Id.    Good cause is not established

 where a party merely provides “broad allegations of harm,

 unsubstantiated by specific examples or articulated reasoning.”

 Id. (quoting Cipollone v. Liggett Group, Inc., 785 F.2d 1108,

 1121 (3d Cir. 1986)).

       The Court has little difficulty in finding that Plaintiffs

 have met their burden in demonstrating that good cause exists

                                      67
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 68 of 70 PageID: 633



 for sealing the document in question.         In support of their

 motion, Plaintiffs have filed a certification from their

 counsel, Timothy C. Alexander.       (ECF No. 33-1).     In his

 certification, Mr. Alexander explains that the documents he

 seeks to seal are in fact entirely unrelated to this action; due

 to an apparent “clerical error” in his office, the original

 complaint filed in state court attached as an exhibit four pages

 from a settlement agreement pertaining to a separate matter,

 rather than the Collective Bargaining Agreement he intended to

 file as Exhibit A[2].      Id. at ¶¶ 3-10.     The pages from the

 accidentally filed settlement agreement contain a “File

 No./Escrow No.” showing more than four digits.

       Plaintiffs have sufficiently set forth the elements

 required by Local Civil Rule 5.3.         The pages sought to be sealed

 are from a settlement agreement that is unrelated to this

 present action.     There is clearly no public interest at stake

 here, as the documents are a private settlement agreement

 involving unrelated parties; similarly, the parties to that

 private settlement agreement have a clear interest in

 maintaining their privacy, which they have taken no action to

 undermine here as they did not file the documents themselves and

 are not involved in this lawsuit.

       Finally, the Court agrees that there is clearly no less

 restrictive alternative here, as the documents themselves are

                                      68
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 69 of 70 PageID: 634



 pages from an unrelated settlement agreement, and leaving them

 unsealed on the docket or only redacted would expose a private

 agreement between unrelated parties to the general public

 through no fault or actions of their own, with no corresponding

 benefit to the public.

       Importantly, as Plaintiffs’ counsel notes, the pages he

 seeks to have sealed include an escrow number and financial

 information for the unrelated parties and their apparent

 settlement agreement.      The Court understands that harm may come

 to these parties by the inadvertent disclosure of their

 agreement and financial information, which they did not cause

 and which appears to have only happened due to a mistake by

 counsel’s office in an entirely separate action.          Good cause

 therefore exists to seal these pages of Plaintiffs’ exhibit, and

 the Court will grant Plaintiffs’ motion.         The documents found at

 ECF No. 1-1 will remain sealed, and as Plaintiffs have since

 filed the correct version of the CBA exhibit as part of their

 certification for this motion, they will simply be directed to

 file on this docket a certification from counsel reattaching the

 Complaint in this action as an exhibit, which was the only other

 document originally filed at ECF No. 1-1.

                                 CONCLUSION

       For the reasons expressed above, Defendants Atlantic and

 the Union’s motions to dismiss (ECF No. 9 and 12) will be

                                      69
Case 1:20-cv-15847-NLH-KMW Document 38 Filed 07/26/21 Page 70 of 70 PageID: 635



 granted as to Plaintiffs’ LMRA claims, unjust enrichment claim,

 and the single preempted NJLAD claim, and Defendant Pension

 Fund’s motion to dismiss will be denied as moot.          Plaintiffs’

 motion to seal (ECF No. 32) will be granted, and Plaintiffs’

 will be directed to file a certification from their counsel

 reattaching the Complaint for this action.         Finally, Plaintiffs’

 remaining state law claims will be remanded to state court.

       An appropriate Order will be entered.



 Date: July 26, 2021                          /s Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      70
